Citation Nr: 0840864	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for malaria.

3.  Entitlement to non-service connected pension.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to August 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In June 2008 the veteran withdrew his request for a Travel 
Board hearing.


FINDINGS OF FACT

1.  Malaria and arthritis were not manifest during service or 
within one year of separation.  Malaria and arthritis are not 
attributable to service. 

2.  In October 1969, the National Personnel Records Center 
(NPRC) certified with a U.S. Army Accessions Command (USAAC) 
Form 632 that the veteran had recognized guerrilla service 
from April 1945 to August 1945.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service, nor 
may it be presumed that malaria was incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed that arthritis was incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3.  Basic eligibility for VA non-service connected pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1521, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for service connection for malaria and arthritis.  
In a VCAA letter of May 2006 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims and as to the effective date and disability rating.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice predated the rating decision.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claims because the evidence is adequate to address the 
appeal.  Under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  
There is no competent evidence of a nexus to service.  The 
Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold that has not been met 
in this case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In regards to the claim for entitlement to non-service 
connected pension, the Board notes that a VCAA notice was not 
provided until December 2006 after the adjudication of the 
claim.  However, the Board notes that the appellant was 
provided notice and allowed the opportunity to submit 
additional evidence.  In addition, it was subsequently 
redjudicated in a Supplemental Statement of the Case of 
January 2007.  Furthermore, the Board notes that the claim is 
being denied; therefore, despite the timing error, there has 
been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and service personnel records have been 
obtained.  Certifications from the veteran's private 
physician have also been obtained.  Furthermore, a 
verification of service from the National Personnel Service 
Center has been obtained.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service Connection

Compensation may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection for malaria and arthritis shall be granted 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following service in a period of war or 
following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes the appellant does not assert that his 
claimed disabilities are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

The veteran asserts that service connection is warranted in 
this case because he suffered from malaria and arthritis 
during service.  After a careful review of the evidence of 
record the Board finds that the evidence is against a finding 
of service connection for arthritis and malaria.  

The Board notes that the veteran has submitted a statement 
from his private physician, Dr. E. A., in a Form 21-4142 
where he states that he has treated the veteran for arthritis 
and malaria.  However, service connection must be denied as 
there is no evidence of the disabilities in service or within 
one year from service and there is no nexus to service.  

Here, there is no competent evidence of arthritis or malaria 
during service or within one year of separation.  The 
evidentiary record contains a sworn affidavit executed by the 
veteran in January 1947, wherein he stated that he did not 
have any wounds, illnesses, or permanent disabilities 
incurred during his military service.  The Board considers 
this affidavit to be highly probative because it was executed 
by the veteran around the time when he purports to have 
suffered from malaria and arthritis.  The Board finds that it 
is reasonable to expect that, had the veteran been suffering 
from malaria and arthritis, he would have mentioned those 
disabilities in the affidavit.  The Board also notes that 
when the veteran filed the 21-526 in 2006 he reported that 
the arthritis and malaria began in 1960 or 1970.  

The Board must weigh all the evidence that supports or 
opposes the veteran's assertion.  In this case, the Board 
finds that the statements the veteran made contemporaneously 
with his military service are more credible than the 
subsequent statements that were made in connection with a 
claim for monetary benefits.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).

Moreover, the only physical examination of record dated in 
January 1947 disclosed that the respiratory system, heart, 
bones, joints and muscles were normal at separation.  There 
was no report of malaria or arthritis.  In fact, it was 
reported that there was no (none) medical history.  

In addition, there is no proof of arthritis or malaria within 
one year of separation.  Rather, a VA Form 21-4142 submitted 
in April 2006 includes a statement from the veteran's private 
physician, Dr. E. A., where he states that he treated the 
veteran for malaria and arthritis starting in 1970 which is 
more than a year after separation from service.  Nothing in 
the record establishes the onset of arthritis or malaria to 
have developed until decades after service.  

The Board notes that lay evidence is one type of evidence 
that must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  In fact, 38 C.F.R. § 3.307(b) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by 
"medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.  Buchanan  v. Nicholson, 451 
F.3d 1331 (2006).

This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  Buchanan, supra.

The Board is aware that the veteran submitted a joint 
affidavit from fellow servicemen who stated that the veteran 
contracted malaria in the months of September 1944 to April 
1945 and that an American doctor took care of him inside 
their camp.  However, there is no indication the affiants 
have the requisite knowledge of medical principles that would 
permit them to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  We recognize that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
however, the disabilities claimed in this case require 
sophisticated, professional evidence and, as noted above, 
there is no evidence of such medical expertise from the 
affiants.  While the affiants are competent to describe 
symptomatology, such as pain, malaria and arthritis are 
disabilities whose diagnoses require medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
It is also important to note that the veteran did not have 
recognized service until April 1945.  As such, their 
recollections are faulty and accorded little probative value.  

To the extent that the veteran may be claiming continuity of 
symptomatolgy where in statements he states that he has been 
treated for his claimed disabilities on and off since 
service, the Board notes that the record is completely silent 
of any evidence of treatment for or complaints of arthritis 
or malaria until 1970.  Furthermore, the Board notes that in 
October 1969 the veteran filed a claim for service connection 
for another disability.  However, he did not mention 
arthritis or malaria in his claim.  The veteran's silence 
while claiming compensation for other disabilities.  The 
remarkable silence in the record for over 25 years is also 
evidence against the claim.  Therefore, continuity of 
symptomatology is not established.  

Finally, the Board notes that the veteran relates his post-
service arthritis and malaria to his military service.  
However, there is no indication the veteran has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  As previously noted, we 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, however, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.  See Jandreau, supra; 
Buchanan, supra.  

In sum, the Board finds there is no competent evidence of 
malaria or arthritis in service or within one year from 
service, and there is no evidence they are otherwise related 
to service.  The veteran denied a pertinent history during 
service, the 1947 service examination was negative for 
findings or history of malaria or arthritis and the veteran 
has varied his report of onset to include 1960 and 1970.  
Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for arthritis and 
malaria and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, supra.

Non Service Connection Pension

The appellant asserts that he should be awarded non-service 
connected pension benefits.  Under the provisions of 38 
U.S.C.A. § 1521, pension is payable to a veteran who served 
for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of the veteran's 
willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2008).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the NPRC with a USAAC Form 632 verified in 
October 1969 and June 2006 that the veteran had Recognized 
Guerrilla service from April 1945 to August 1945.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41 (2008).


ORDER

Service connection for arthritis is denied.

Service connection for malaria is denied.

Entitlement to non-service-connected pension benefits is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


